                                                                                 .   l

                                                                         c-     s OFFI
                                                                                     CEU.S.DIST.coUr
                                                                                 ATRPANOKE.VA
                                                                                    :qILED .
                      IN Tc UNITEQ STATES DISTRICT COURT                         JUL;
                                                                                    I1
                                                                                     l 12219
                      FOR THE W ESTERN DISTRICT OF VIRGINIA                          t-              .

                                D AN VILLE D IVISION                                 .L j   EY CLE
                                                                              BY; 1.'
                                                                                              kx
UNITED STATES OF AM ERICA
                                             CaseN o.4:19-CR-        .


 JOSH U A O 'K EITH BELCHER



                                  M O TION TO SEA L
                                         .         ge

      Comesnow theUnitedStatesofAmericathrougàitsattdrneymldrequeststhattheabove
indictmentbesealed.
                                                  '
                                                                 .

      1.ThegovernmentstatesthatthediscloslzreoftheaboveIndictmentwouldjeopardize
thehwestigation andcaptljreofthedefendantts).
      2.ThegovernmdntrequeststhattheIndictm entbe sealed for30 daysoruntilthearrest

ofthedefendantts),whicheverissooner.
                                        Respectfullysubpitteé,

                                        TH OG S T.CU LLEN
                                        U nited StatesAttorney


Date:July 11,2019
                                        R.ANDREW BASSFOV
                                        AssistantUnited StatesAttorney
                                        V A BarN o.42584
                                        UrlitedstatesAttome#'sOi-
                                                                fice
                                        P.O.Box 1709,Roanoke,VA 24008
                                        TEL (540)857-2250/FAX (540)857-2614
                                        Email:Andrem Bassford@usdoj.gov




   Case 4:19-cr-00025-JLK Document 1 Filed 07/11/19 Page 1 of 1 Pageid#: 1
